       Case 2:20-cv-02264-MVL-JVM Document 6 Filed 09/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 TWYLER WILLIAMS                                                  CIVIL ACTION
 VERSUS                                                           NO: 20-2264
 PANTHER TRANSPORTATION, II,                                      SECTION: "S" (1)
 ET AL


                                   ORDER AND REASONS

       This matter was removed to this court based upon diversity jurisdiction. The court having

been informed that the parties have stipulated that the amount in controversy is less than

$75,000.00, the court lacks jurisdiction over this matter, and accordingly,

       IT IS HEREBY ORDERED that this matter is REMANDED to the 21st Judicial

District Court for the Parish of Tangipahoa.

                                    21st day of September, 2020.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
